Citation Nr: 0638935	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a mental 
disability, to include a psychotic disorder.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1970 to December 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  

The issue of entitlement to service connection for a mental 
disability, to include a psychotic disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's back disability claim has been 
obtained.

2.  The veteran does not have a back disability attributable 
to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a June 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements form persons who knew the veteran and had 
knowledge of his disability during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to 
service connection and he was given specific notice with 
respect to the elements of a basic service-connection claim 
and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the June 2003 letter was 
issued before the July 2003 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The record indicates 
that the veteran did not appear for his scheduled hearing 
before the Board.  Therefore, it appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The record indicates that the veteran was in a motor vehicle 
accident before service, causing injury to his back.  The 
veteran indicated this injury in his report of medical 
history completed in May 1970, before entrance in service.  
His service medical records indicate that he sought treatment 
for back pain during service.  The veteran asserted that he 
re-injured his back during service and currently experiences 
a back disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 C.F.R. § 3.306(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In the veteran's report of medical history completed in May 
1970, before the veteran entered service, the medical 
professional adding comments to the veteran's report noted 
that the veteran had a back injury in a motor vehicle 
accident prior to service and noted that the veteran had 
associated back trouble.  An October 21, 1970, service 
medical record notes that the veteran asserted that he was in 
a motor vehicle accident six years prior to entering service.  
The medical professional noted no abnormal curvature of the 
back, but found tightness of the back.  The veteran again 
sought treatment two days later.  The medical professional 
noted that the veteran experienced spasms in his back and had 
reduced range of motion in flexion.  

A doctor completed a November 2, 1970, treatment record that 
again notes the veteran's history regarding the motor vehicle 
accident.   The doctor highlighted that x-rays showed no 
significant abnormality of the back.  The doctor noted that 
the veteran had pain when completing range of motion testing.  
The doctor found that the veteran was fit for duty, with no 
limitation.  The doctor opined that the veteran should be 
given nothing but the very mildest medication.  The medical 
examination done upon the veteran's discharge does not 
indicate any back injury.  On the veteran's report of medical 
history done upon discharge, however, the veteran continued 
to note that a back injury was incurred during a motor 
vehicle accident prior to service.

The veteran underwent a VA examination in December 2004.  The 
examiner noted the veteran's history regarding a motor 
vehicle accident prior to service, as well as the veteran's 
assertion that he injured his back while doing leg lifts in 
basic training.  The veteran alleged that his back "gave 
way" during these exercises.  The examiner related that the 
veteran complained that he currently had pain with prolonged 
sitting, standing or walking.  The examiner noted that x-rays 
indicated that there were minimal degenerative changes, with 
slight disk narrowing at L4-5.  The examiner noted that the 
veteran had low back pain, but did not diagnose the veteran 
with any other back disability.  The examiner opined that it 
was not likely that his claimed low back disorder was 
aggravated by active service or caused by injury in active 
service.

The Board finds that the veteran does not have a back 
disability attributable to service.  The Board notes that the 
veteran has consistently asserted that he had a motor vehicle 
accident prior to service and that he had back pain related 
to an injury incurred in this accident.  The veteran's 
service medical records, however, do not indicate additional 
injury to the back or an increase in severity of his 
complaints of back pain.  In coming to the finding that the 
veteran does not have a back disability attributable to 
service, the Board places substantial probative value on the 
December 2004 VA examination that found that the veteran's 
currently claimed low back disorder was not likely aggravated 
by service nor caused by an injury in service.  The 
preponderance of the evidence, therefore, indicates that the 
veteran does not have a current back disability that is 
connected to the veteran's service.  

The Board notes the veteran's contention that he has a 
current back disability related to service; however, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
a back disability must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a back disability is denied.


REMAND

In the veteran's April 2003 claim, the veteran asserted that 
he had mental problems attributable to his service.  The 
veteran indicated, before entering service, in his May 1970 
report of medical history that he had a history of nervous 
trouble.  The medical professional who added notes to the 
veteran's November 1970 report of medical history, completed 
upon discharge from the service, indicated that the veteran 
had severe anxiety, but was being discharged due to a drug 
addiction.  The medical examination completed at this time 
indicates that the veteran had a "gross tremor" secondary 
to the veteran's "nerves."

The veteran underwent a psychiatric examination in December 
2004.  The examiner noted the veteran's history before 
entering service, including the veteran's drug abuse.  The 
veteran related to the examiner that he experienced 
hallucinations during service and also currently experienced 
hallucinations.  The veteran reported seeing mental health 
personnel during service.  The examiner diagnosed the veteran 
as having a not otherwise specified psychotic disorder.  The 
examiner than opined that it was less likely than not that 
the veteran's psychotic disorder was a result of his service.  
The examiner stated that the basis of this opinion was the 
veteran's drug use prior to service and during service, when 
the veteran had similar symptoms of psychosis.

The examiner, therefore, noted that the veteran had symptoms 
of psychosis during service, but does not specifically note 
the evidence in the veteran's service medical records 
regarding the veteran's gross tremor, severe anxiety, or 
nervous trouble.  The Board finds that there is significant 
evidence of a preexisting mental disorder.  The veteran's 
mental disorder, however, was not noted as a disability on 
the veteran's medical examination done at the time he entered 
service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  See 38 
C.F.R. § 3.304(b)(1).  

Although the examiner opined that the veteran had a psychotic 
disorder that was not related to service, he did not provide 
an opinion as to whether the veteran's service aggravated the 
veteran's psychotic disorder.  The Board finds that the 
veteran's appeal must be remanded in order to obtain such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
whether the veteran's active service 
aggravated any diagnosed mental disorder, 
to include the previously diagnosed not 
otherwise specified psychotic disorder.  
The examiner should review the veteran's 
service medical records and all pertinent 
evidence contained in the veteran's 
claims folder.  The examiner should then 
indicate whether there is clear and 
unmistakable evidence that the mental 
disorder existed prior to service and was 
not aggravated by service.  In 
determining if the veteran's mental 
disorder had been aggravated, the 
examiner should note whether there was 
any worsening of the condition, and if 
so, whether such worsening constitutes an 
increase in disability beyond the natural 
progression of the disease.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


